UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 21, 2012 Henry Schein, Inc. (Exact name of registrant as specified in its charter) Delaware 0-27078 11-3136595 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 135 Duryea Road, Melville, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(631) 843-5500 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On March 21, 2012, Henry Schein, Inc. issued a press release announcing the availability of 2011 annual and quarterly net sales and prior-year comparisons under the Company’s new sales reporting categories (global Dental, Medical, Animal Health and Technology/Value-Added Services business groups).The full text of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibit 99.1 - Press Release dated March 21, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HENRY SCHEIN, INC. (Registrant) Date: March 21, 2012 By: /s/ Michael S. Ettinger Michael S. Ettinger Senior Vice President and General Counsel
